—In a probate proceeding, the petitioner appeals, as limited by her brief, from so much of a decree of the Surrogate’s Court, Nassau County (Radigan, S.), dated January 27, 1999, as reduced her executor’s commission in light of her failure to comply with SCPA 2307-a.
Ordered that the decree is affirmed insofar as appealed from, without costs or disbursements.
SCPA 2307-a provides, inter alia, that an attorney who *558prepares a will “to be proved in the courts of this state”, and who is also named therein as an executor, must make certain disclosures to the testator before the execution of the will (see, SCPA 2307-a [1] [a], [b], [c]). Pursuant to SCPA 2307-a (5), the penalty for noncompliance with this requirement is a 50% reduction in the statutory executor’s commissions to which such an attorney would otherwise be entitled.
Here, it is conceded that the petitioner-attorney drafted a will in which she was named as the executor, and that she failed to comply with the above-mentioned disclosure requirement (see also, SCPA 2307-a [2]). Accordingly, the Surrogate’s Court properly reduced her executor’s commission in accord with SCPA 2307-a (5) (cf., Matter of Weinstock, 40 NY2d 1). Santucci, J. P., Thompson, Sullivan and Smith, JJ., concur.